MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                 FILED
this Memorandum Decision shall not be                             Nov 08 2018, 7:53 am
regarded as precedent or cited before any
                                                                       CLERK
court except for the purpose of establishing                       Indiana Supreme Court
                                                                      Court of Appeals
the defense of res judicata, collateral                                 and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Laura Sorge Fattouch                                    Curtis T. Hill, Jr.
Sorge Law Firm                                          Attorney General of Indiana
Lawrenceburg, Indiana
                                                        James B. Martin
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Richard L. Barwick, Jr.,                                November 8, 2018
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        18A-CR-114
        v.                                              Appeal from the
                                                        Decatur Superior Court
State of Indiana,                                       The Honorable
Appellee-Plaintiff.                                     Matthew D. Bailey, Judge
                                                        Trial Court Cause No.
                                                        16D01-1703-F3-514



Kirsch, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-114 | November 8, 2018            Page 1 of 10
[1]   Richard L. Barwick, Jr. (“Barwick”) pleaded guilty to vicarious sexual

      gratification1 as a Level 3 felony and was sentenced to seven years with four

      years executed and three years suspended to probation. Barwick appeals his

      sentence and raises the following restated issues for our review:


                 I.       Whether the trial court abused its discretion when it found
                          the impact on the victim as an aggravating circumstance;
                          and


                 II.      Whether Barwick’s sentence is inappropriate in light of the
                          nature of the offense and the character of the offender.


[2]   We affirm.


                                      Facts and Procedural History
[3]   On May 25, 2017, the State charged Barwick with Level 3 felony vicarious

      sexual gratification. On September 29, 2017, Barwick filed a notice of insanity

      and a motion to determine competency to stand trial. The trial court ordered

      evaluations from Dr. George Parker, M.D. (“Dr. Parker”) and Dr. Don Olive,

      Psy.D. (“Dr. Olive”). Barwick was evaluated by Dr. Parker and Dr. Olive and

      found to be competent by both doctors. On November 22, 2017, Barwick

      pleaded guilty to knowingly or intentionally directing, aiding, inducing, or

      causing J.C., who was twelve to thirteen years old at the time, to engage in




      1
          See Ind. Code § 35-42-4-5(b)(3).


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-114 | November 8, 2018   Page 2 of 10
          sexual conduct by providing him a sex toy to use to penetrate J.C.’s anus.2

          Appellant’s App. Vol. 2 at 7, 50-53, 54. In exchange for his guilty plea, the State

          agreed to a sentence cap of four years of executed time in the Indiana

          Department of Correction (“the DOC”).


[4]       At sentencing, J.C.’s mother (“Mother”) testified that Barwick and his wife,

          Danielle, were neighbors and friends to Mother and her children. Tr. at 7.

          They prayed together, shared meals, and socialized with Barwick and Danielle.

          Id. Mother trusted Barwick and Danielle and considered them as family. Id. at

          9. J.C. loved them and also “looked up to them like family.” Id. J.C. and his

          older brother would often go to Barwick’s house to play video games or watch

          movies with Barwick and Danielle, and Barwick would care for J.C. when

          needed. Id. at 7-8, 25. When J.C. was at Barwick’s apartment, Barwick

          allowed him to drink alcohol and smoke cigarettes. Id. at 25.


[5]       The events that led Barwick to be charged with Level 3 felony vicarious sexual

          gratification occurred in October 2016. Before that, J.C. had been happy and

          well adjusted. Id. at 8. He would always play outside with other children in the

          apartment complex and had earned good grades at school. Id. In April or May

          2017, J.C. revealed Barwick’s conduct to Mother. Id. at 9. Just before J.C. told




      2
       We note that Barwick failed to include the transcript of his guilty plea hearing, the probable cause affidavit, or
      any other source of information from which we could glean the facts of the offense in the record on appeal.
      Therefore, we use the language of the charging information to set forth the facts of the offense.



          Court of Appeals of Indiana | Memorandum Decision 18A-CR-114 | November 8, 2018                      Page 3 of 10
      Mother about Barwick’s actions, Mother observed that J.C. had become very

      angry and was having a lot of discipline problems at school, which led to J.C.

      being expelled from school. Id. Before J.C.’s disclosure to Mother, she would

      try to talk with him about what was bothering him, and he would say he was

      okay. Id. J.C. testified that, after the abuse by Barwick, he felt let down and

      taken advantage of by Barwick and that he was having bad dreams about the

      abuse. Id. at 10, 15. J.C. was in eighth grade at the time of sentencing and had

      sought counseling as a result of the abuse. Id. at 16.


[6]   Barwick testified at the sentencing hearing, and when he was asked if he would

      like to apologize to the family for how he hurt them, he said, “A little bit -- if

      they would accept my apology,” and he later stated, “I would like to direct my

      sincere apology for anything that I’ve caused you all personally.” Id. at 17, 24.

      Barwick testified that he had memories of being abused but did not have a

      specific recollection of what occurred. Id. at 19. Barwick also stated that he

      had hallucinations. Id. at 19.


[7]   The trial court found that Barwick’s guilty plea was a mitigating circumstance,

      but that he received a benefit through the cap on executed time in the plea

      agreement. Id. at 30. The trial court also found Barwick’s lack of a prior

      criminal history and genuine remorse as mitigating factors. Id. The trial court

      took note of the psychological evaluations by Dr. Parker and Dr. Olive and the

      unsubstantiated childhood trauma suspected by the doctors, finding “some

      mitigation there,” but expressly found that it was not a weighty mitigating

      factor. Id. at 30-31.

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-114 | November 8, 2018   Page 4 of 10
[8]   The trial court found as an aggravating circumstance that Barwick was in a

      position of care, trust, and control of J.C. Id. at 31. The trial court also

      considered as an aggravating factor the “impact on the child,” demonstrated by

      “[t]he testimony about what [J.C.’s] gone through, the way he’s felt,

      culminating in an expulsion from . . . school.” Id. After accepting Barwick’s

      guilty plea for Level 3 felony vicarious sexual gratification, the trial court

      imposed a sentence of seven years, ordering four years executed and three years

      suspended to probation. Id. at 32. Barwick now appeals.


                                     Discussion and Decision

                                      I.       Abuse of Discretion
[9]   Sentencing decisions lie within the sound discretion of the trial court. Forshee v.

      State, 56 N.E.3d 1182, 1185 (Ind. Ct. App. 2016). “After a court has

      pronounced a sentence for a felony conviction, the court shall issue a statement

      of the court’s reasons for selecting the sentence that it imposes unless the court

      imposes the advisory sentence for the felony.” Ind. Code § 35-38-1-1.3. “So

      long as the sentence is within the statutory range, it is subject to review only for

      an abuse of discretion.” Anglemyer v. State, 868 N.E.2d 482, 490 (Ind. 2007),

      clarified on other grounds on reh’g, 875 N.E.2d 218 (Ind. 2007). “An abuse of

      discretion occurs if the decision is ‘clearly against the logic and effect of the

      facts and circumstances before the court, or the reasonable, probable, and actual

      deductions to be drawn therefrom.’” Id. (quoting K.S. v. State, 849 N.E.2d 538,

      544 (Ind. 2006)). On appeal, a trial court may be found to have abused its

      discretion by not entering a sentencing statement at all; entering a sentencing
      Court of Appeals of Indiana | Memorandum Decision 18A-CR-114 | November 8, 2018   Page 5 of 10
       statement that explains its reasons for imposing a sentence where such reasons

       are not supported by the record or are improper as a matter of law; or entering a

       sentencing statement that omits reasons that are clearly supported by the record

       and advanced for consideration. Id. at 490-91. Under those circumstances,

       remand for resentencing may be the appropriate remedy if we cannot say with

       confidence that the trial court would have imposed the same sentence had it

       properly considered reasons that enjoy support in the record. Id. A single

       aggravating factor may support an enhanced sentence. Baumholser v. State, 62
N.E.3d 411, 417 (Ind. Ct. App. 2016), trans. denied.


[10]   Barwick argues that the trial court abused its discretion when it found the

       impact on the child as an aggravating circumstance. He contends that the

       emotional and psychological effects of a crime are inappropriate aggravating

       factors unless the harm is greater than usually associated with the crime.

       Barwick asserts that there was no evidence presented that the emotional and

       psychological effects of the present crime “were greater than that on any other

       victim of the same crime.” Appellant’s Br. at 7. Therefore, Barwick maintains

       that it was an abuse of discretion to find the impact on the victim as an

       aggravating factor and urges this court to remand to the trial court for a new

       sentencing hearing.


[11]   Initially, we note that the trial court imposed a seven-year sentence with four

       years executed in the DOC and three years suspended to probation. The

       sentencing range for a Level 3 felony is between three and sixteen years with

       the advisory sentence being nine years. Ind. Code § 35-50-2-5(b). Therefore,

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-114 | November 8, 2018   Page 6 of 10
       the sentence imposed by the trial court was less than the nine-year advisory

       sentence for a Level 3 felony. As such, the trial court did not impose an

       enhanced sentence.


[12]   Additionally, we need not consider whether the trial court erred in finding the

       impact on the victim to be aggravating because the trial court found that

       Barwick was in a position of care, trust, and control of J.C. as an aggravating

       factor, which Barwick does not challenge on appeal. The record demonstrates

       that Mother entrusted Barwick with the care of J.C. and considered Barwick as

       family and that Barwick violated this trust and close relationship when he

       allowed J.C. to drink alcohol and smoke cigarettes and abused him. In light of

       these facts, we can say with confidence that the trial court would have imposed

       the same sentence – seven years with four years executed and three years

       suspended to probation -- had the trial court properly considered only reasons

       that are supported by the record. See Anglemyer, 868 N.E.2d at 491. The trial

       court did not abuse its discretion in sentencing Barwick.


                                     II.     Inappropriate Sentence
[13]   Barwick argues that his seven-year sentence with four years executed is

       inappropriate in light of the nature of the offense and the character of the

       offender. Pursuant to Indiana Appellate Rule 7(B), this court “may revise a

       sentence authorized by statute if, after due consideration of the trial court’s

       decision, the [c]ourt finds that the sentence is inappropriate in light of the

       nature of the offense and the character of the offender.” Our Supreme Court

       has explained that the principal role of appellate review should be to attempt to
       Court of Appeals of Indiana | Memorandum Decision 18A-CR-114 | November 8, 2018   Page 7 of 10
       leaven the outliers, “not to achieve a perceived ‘correct’ result in each case.”

       Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind. 2008). We independently

       examine the nature of Barwick’s offense and his character under Appellate Rule

       7(B) with substantial deference to the trial court’s sentence. Satterfield v. State,

       33 N.E.3d 344, 355 (Ind. 2015). “In conducting our review, we do not look to

       see whether the defendant’s sentence is appropriate or if another sentence might

       be more appropriate; rather, the test is whether the sentence is ‘inappropriate.’”

       Barker v. State, 994 N.E.2d 306, 315 (Ind. Ct. App. 2013) (emphasis in original),

       trans. denied. Whether a sentence is inappropriate ultimately depends upon “the

       culpability of the defendant, the severity of the crime, the damage done to

       others, and a myriad of other factors that come to light in a given case.”

       Cardwell, 895 N.E.2d at 1224. Barwick bears the burden of persuading us that

       his sentence is inappropriate. Id.


[14]   Initially, we note that Barwick has failed to provide this court with any record

       on appeal regarding the facts or circumstances of his offense. We have not been

       provided with the transcript of his guilty plea hearing, the probable cause

       affidavit, or any other source from which to determine the nature of the offense

       of which Barwick was convicted. Under Indiana Appellate Rule 46, which

       governs the requirements of an appellant’s brief: “The argument must contain

       the contentions of the appellant on the issues presented, supported by cogent

       reasoning. Each contention must be supported by citations to the authorities,

       statutes, and the Appendix or parts of the Record on Appeal relied on . . . .”

       Ind. App. Rule 46(A)(8)(a). An appellant who “fails to support his arguments


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-114 | November 8, 2018   Page 8 of 10
       with appropriate citations to legal authority and record evidence waives those

       arguments for our review.” Pierce v. State, 29 N.E.3d 1258, 1267 (Ind. 2015).

       “[W]henever possible, “‘we prefer to resolve cases on the merits’ instead of on

       procedural grounds like waiver.” Id. (quoting Roberts v. Cmty. Hospitals of Ind.,

       Inc., 897 N.E.2d 458, 469 (Ind. 2008)). However, we will find waiver when the

       circumstances show “‘noncompliance with the rule sufficiently substantial to

       impede our consideration of the issue raised.’” Pierce, 29 N.E.3d at 1267

       (quoting Guardiola v. State, 268 Ind. 404, 406, 375 N.E.2d 1105, 1107 (Ind.

       1978)). In the present case, there is nothing in the record that allows this court

       to conduct a meaningful review of the nature of this offense. After a review of

       the record, we are unable to sufficiently glean the facts and circumstances that

       form the nature of the offense. Barwick has, therefore, waived any argument

       that his sentence is inappropriate due to the nature of the offense.


[15]   Waiver of the nature of the offense prong notwithstanding, we proceed with

       considering whether Barwick’s sentence is inappropriate in light of his

       character. See Connor v. State, 58 N.E.3d 215, 219 (Ind. Ct. App. 2016)

       (observing that appellate court must consider both elements of 7(B) analysis

       when determining whether sentence is inappropriate even if defendant

       essentially concedes that sentence imposed would be warranted if court only

       considered one prong). Here, Barwick asserts that, in considering his character,

       his mental health and probable history of childhood trauma and acceptance of

       responsibility demonstrate that his sentence is inappropriate. We disagree.

       Although Barwick’s assertions were supported by the evidence presented at


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-114 | November 8, 2018   Page 9 of 10
       sentencing, we note that, in committing the crime to which he pleaded guilty,

       he abused a position of trust and care in that Mother had entrusted Barwick to

       watch J.C. and thought of Barwick as family. In committing the offense of

       Level 3 felony vicarious sexual gratification against J.C., Barwick betrayed that

       trust, which reflects poorly on his character. Additionally, the sentence that the

       trial court imposed was less than the advisory sentence for a Level 3 felony.

       We conclude that Barwick’s sentence of seven years with four years executed in

       the DOC is not inappropriate.


[16]   Affirmed.


       Vaidik, C.J., and Riley, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-114 | November 8, 2018   Page 10 of 10